 


 HR 4803 ENR: Citizenship for Children of Military Members and Civil Servants Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4803 
 
AN ACT 
To facilitate the automatic acquisition of citizenship for lawful permanent resident children of military and Federal Government personnel residing abroad, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Citizenship for Children of Military Members and Civil Servants Act.  2.Facilitating the automatic acquisition of citizenship for lawful permanent resident children of military and Federal Government personnel residing abroad (a)In generalSection 320 of the Immigration and Nationality Act (8 U.S.C. 1431) is amended— 
(1)by striking the section header and inserting Children born outside the United States and lawfully admitted for permanent residence; conditions under which citizenship automatically acquired;  (2)by redesignating subsection (c) as subsection (d); and  
(3)by inserting after subsection (b) the following:  (c)Subsection (a)(3) is deemed satisfied in the case of a child who is lawfully admitted for permanent residence in the United States if— 
(1)the child is residing in the legal and physical custody of a citizen parent who is— (A)stationed and residing abroad as an employee of the Government of the United States; or  
(B)residing abroad in marital union with an employee of the Government of the United States who is stationed abroad; or  (2)the child is— 
(A)residing in the legal and physical custody of a citizen parent who is— (i)stationed and residing abroad as a member of the Armed Forces of the United States; or  
(ii)authorized to accompany and reside abroad with a member of the Armed Forces of the United States pursuant to the member’s official orders, and is so accompanying and residing abroad with the member in marital union; and  (B)authorized to accompany such member and reside abroad with the member pursuant to the member's official orders, and is so accompanying and residing with the member..  
(b)Conforming amendmentThe table of contents for the Immigration and Nationality Act is amended by striking the item relating to section 320 and inserting the following:   Sec. 320. Children born outside the United States and lawfully admitted for permanent residence; conditions under which citizenship automatically acquired..  3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
